By the Court,

Cowen, J.
I have considered the question presented, and am of opinion that the language of the clause amending the constitution withholds power from the legislature to provide for the election of justices of the peace except at the times of the annual town elections, as these shall be fixed by law. The words 11 in such manner,” &c. have no reference to time, but only to the mode of balloting, &c. Nor do I think the statutes cited by Mr. Lawrence were intended to authorize the calling of special town meetings to elect justices.
Motion denied.